Exhibit 10.26
CONFIDENTIAL TREATMENT
 REQUESTED PURSUANT TO RULE 24b-2
 
Certain portions of this exhibit have been omitted pursuant to a request for
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.
The omitted materials have been filed separately with the Securities and
Exchange Commission.
 

CONFIDENTIAL FINAL EXECUTION DOCUMENT
 
 
 
 
ENERGY MANAGEMENT AGREEMENT
 
Dated November 1, 2008
 
by and between
 
MMC ENERGY NORTH AMERICA, LLC,
MMC MID-SUN LLC, MMC CHULA VISTA LLC, and MMC ESCONDIDO LLC
 
 
MACQUARIE COOK POWER INC.
 
 
and
 
MACQUARIE COOK ENERGY, LLC
 
 
 
 
 
 
 
[***] Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.


--------------------------------------------------------------------------------

CONFIDENTIAL FINAL EXECUTION DOCUMENT
 
TABLE OF CONTENTS
 

   
Page
ARTICLE I.
DEFINITIONS
Section 1.1
Rules of Interpretation and Construction
1
Section 1.2
Defined Terms
2
ARTICLE II.
TERM; ADDITIONAL UNDERTAKINGS
 
Section 2.1
Initial Term
8
Section 2.2
Renewal Term
9
Section 2.3
Termination
9
Section 2.4
Additional Undertakings
9
ARTICLE III.
RELATIONSHIP OF THE PARTIES
 
Section 3.1
Appointment of Energy Manager
9
Section 3.2
Independent Contractor
9
ARTICLE IV.
OBLIGATIONS OF ENERGY MANAGER  
Section 4.1
Standards of Performance
10
Section 4.2
Limitations on Energy Manager’s Authority
10
Section 4.3
Maintenance of Regulatory Approvals
10
Section 4.4
Additional Provisions
10
ARTICLE V.
SERVICES  
Section 5.1
Power Management Services
11
Section 5.2
Gas Management Services
12
Section 5.3
MMC Communications
12
Section 5.4
No Implied Duties
12
ARTICLE VI.
REPORTS, RECORDS, MEETINGS, AUDITS AND AVAILABILITY
 
Section 6.1
Reports
13
Section 6.2
Books and Records
13
Section 6.3
Meetings
14
Section 6.4
Audits
14
Section 6.5
Availability of Parties
14
Section 6.6
Notice
14
ARTICLE VII.
MMC RIGHTS AND RESPONSIBILITIES
 
Section 7.1
Regulatory Approvals
14

 
[***] Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.

i

--------------------------------------------------------------------------------

CONFIDENTIAL FINAL EXECUTION DOCUMENT
 
Section 7.2
Control of Facility
15
Section 7.3
Specification of Gas Characteristics
15
Section 7.4
Nominating, Scheduling and Balancing Information
15
Section 7.5
Communications with CAISO
15
Section 7.6
Transactions
15
Section 7.7
Operation and Maintenance
16
ARTICLE VIII.
FEES; SETTLEMENT
 
Section 8.1
Monthly Management Fee
17
Section 8.2
Settlement Fees
17
Section 8.3
Payment for Gas Transactions and Gas Settlements; Payment for Power Transactions
Absent Third Party Corresponding Transactions
17
Section 8.4
Preliminary Monthly Settlement Statement
17
Section 8.5
Final Monthly Settlement Statement
17
Section 8.6
Payment of Amounts Owed
18
Section 8.7
Payment Netting
18
Section 8.8
Payment of a Termination Settlement Statement
18
Section 8.9
MMC Energy North America LLC as Billing, Payment and Collection Agent
19
ARTICLE IX.
FORCE MAJEURE
 
Section 9.1
Applicable Definition and Procedures of force Majeure
19
Section 9.2
Procedure for Calling force Majeure
20
Section 9.3
Performance Suspended
21
Section 9.4
End of force Majeure Event
21
ARTICLE X.
EVENTS OF DEFAULT; TERMINATION
 
Section 10.1
Energy Manager Events of Default
21
Section 10.2
MMC Events of Default
22
Section 10.3
Rights of Non-Defaulting Party
22
ARTICLE XI.
INDEMNIFICATION
 
Section 11.1
Indemnification by Energy Manager
23
Section 11.2
Indemnification By MMC
23
Section 11.3
Cooperation Regarding Claims
23
Section 11.4
Defense of Third-Party Claims
23

 
[***] Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.

ii

--------------------------------------------------------------------------------

CONFIDENTIAL FINAL EXECUTION DOCUMENT
 
ARTICLE XII.
LIMITATION OF LIABILITY
 
Section 12.1
General Limitations of Liability
24
Section 12.2
Limitation of MMC’s Liability
25
Section 12.3
Limitation of Energy Manager’s Liability
25
ARTICLE XIII.
CONFIDENTIALITY
 
Section 13.1
Non-Disclosure
25
Section 13.2
Permitted Disclosure
26
ARTICLE XIV.
REPRESENTATIONS AND WARRANTIES
 
Section 14.1
Energy Manager Representations and Warranties
27
Section 14.2
MMC Representations and Warranties
27
ARTICLE XV.
FINANCIAL PERFORMANCE
29
ARTICLE XVI.
MISCELLANEOUS
 
Section 16.1
Severability
29
Section 16.2
Entire Agreement
29
Section 16.3
Amendment
29
Section 16.4
Assignment; Obligation of Energy Manager to Cooperate
29
Section 16.5
Notices
29
Section 16.6
Additional Documents and Actions
31
Section 16.7
Waiver
31
Section 16.8
Headings
31
Section 16.9
No Third Party Beneficiary
31
Section 16.10
Counterparts
32
Section 16.11
Governing Law and Venue
32
Section 16.12
Continued Performance
32
Section 16.13
MMC Control
32
Section 16.14
Survival
32


 
[***] Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.

iii

--------------------------------------------------------------------------------

CONFIDENTIAL FINAL EXECUTION DOCUMENT
 
EXHIBITS


Exhibit A
Protocols
   
Exhibit B
Fuel Supply Pricing Schedule
   
Exhibit C
Facility Budget
   
Exhibit D
Contacts
   
Exhibit E
Form of Guaranty
   
Exhibit F
Form of Letter of Credit



 
[***] Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.

iv

--------------------------------------------------------------------------------

CONFIDENTIAL FINAL EXECUTION DOCUMENT
 
ENERGY MANAGEMENT AGREEMENT
 
This Energy Management Agreement (this “Agreement”), effective as of November 1,
2008, is between Macquarie Cook Power Inc., a corporation organized and existing
under the laws of the State of Delaware, Macquarie Cook Energy, LLC, a limited
liability company organized and existing under the laws of the State of Delaware
(collectively, “Energy Manager”), MMC Energy North America, LLC, MMC Mid-sun
LLC, MMC Chula Vista, LLC and MMC Escondido, LLC, each a limited liability
company organized and existing under the laws of the State of Delaware
(collectively “MMC”). MMC and Energy Manager may be referred to each
individually as a “Party” and collectively as the “Parties.”
 
PRELIMINARY STATEMENT
 
WHEREAS, MMC owns and operates, directly or indirectly MMC Mid-Sun , MMC
Escondido, and MMC Chula Vista power generation facilities (each a “Facility”
and collectively “the Facilities”); and
 
WHEREAS, Energy Manager is a marketer of wholesale power in North America and
trades wholesale natural gas, power and other energy-related products, and
provides energy management services; and
 
WHEREAS, MMC desires to engage Energy Manager to provide Services (as defined
below) in respect of each Facility.
 
NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties hereto agree as follows:
 
ARTICLE I.
DEFINITIONS
 
Section 1.1 Rules of Interpretation and Construction. Except as otherwise
expressly provided in this Agreement, the rules of interpretation and
construction set forth below shall apply to this Agreement:
 
(a) All capitalized terms used in this Agreement that are not otherwise defined
have the respective meanings set forth or referred to in Section 1.1. Defined
terms in this Agreement include in the singular number the plural and in the
plural number the singular. Whenever the context may require, any pronoun
includes the corresponding masculine, feminine and neuter forms.
 
(b) Any reference in this Agreement to “Section,” “Article,” or “Annex” is a
reference to this Agreement. Unless the context requires otherwise, any
reference in this Agreement to any document or instrument is a reference to that
document or instrument and all schedules, exhibits, and attachments thereto as
amended and in effect from time to time. Unless otherwise stated, any reference
in this Agreement to any person includes its permitted successors and assigns
and, in the case of any governmental authority, any person succeeding to its
functions and capacities. The words “hereof,” “herein,” “hereto” and “hereunder”
and words of similar import when used in this Agreement, unless otherwise
expressly specified, refer to this Agreement as a whole and not to any
particular provision of this Agreement. Whenever the term “including” is used in
connection with a listing of items included within a prior reference, such
listing is to be interpreted as illustrative only, and is not to be interpreted
as a limitation on or an exclusive listing of the items included within the
prior reference. In the event that any index or publication referenced in this
Agreement ceases to be published, each such reference is deemed to be a
reference to a successor or alternate index or publication reasonably agreed to
by the Parties.
 
[***] Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.


--------------------------------------------------------------------------------

CONFIDENTIAL FINAL EXECUTION DOCUMENT
 
(c) In the event of a conflict between the text of this Agreement and any annex
or exhibit, the terms of this Agreement shall prevail.
 
Section 1.2 Defined Terms.
 
As used in this Agreement, the following capitalized terms have the meanings set
forth below:
 
“Affected Party” has the meaning set forth in Section 9.2.
 
“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly, (a) controls or owns the first Person, (b) is controlled or owned
by the first Person or (c) is under common control or ownership with the first
Person, where “own” (including, with correlative meanings, the terms “owned by”
and “under common ownership with”) means ownership of fifty percent (50%) or
more of the equity interests or rights to distributions on account of equity of
the Person, and “control” (including, with correlative meanings, the terms
“controlled by” and “under common control with”) means the power to direct or
cause the direction of the management or policies of the Person, whether through
the ownership of voting securities, by contract or otherwise.
 
“Agreement” has the meaning assigned to such term in the first paragraph of this
Agreement.
 
“Ancillary Services” means those services defined by CAISO in its FERC Electric
Tariff.
 
“Applicable Law” means any federal, state or local laws (including common law
and criminal law), codes, statutes, directives, ordinances, by-laws,
regulations, rules, judgments, consent orders and agreements with Governmental
Authorities, proclamations or delegated or subordinated legislation of any
Governmental Authority that are applicable to this Agreement, the Parties
hereto, each Facility, the Services or the Transactions.
 
“Bankruptcy Code” means the United States Bankruptcy Code, as amended.
 
“Bankruptcy” means, with respect to any Person, that such Person (i) files a
petition or otherwise commences, authorizes or acquiesces in the commencement of
a proceeding or cause of action under any Bankruptcy, insolvency, reorganization
or similar law, or has any such petition filed or commenced against it, (ii) has
a liquidator, administrator, receiver, trustee, conservator or similar official
appointed with respect to it or any substantial portion of its property or
assets, (iii) takes any action for its winding up or liquidation or (vi) is
generally unable to pay its debts as they fall due.
 
[***] Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.

2

--------------------------------------------------------------------------------

CONFIDENTIAL FINAL EXECUTION DOCUMENT
 
“Billing Period” means a month; provided, that in the event that this Agreement
terminates or is terminated on a day other than the last day of a month, the
last Billing Period shall run from the first day of the month in which such
termination occurs through the date of such termination.
 
“Business Day” means any day on which Federal Reserve member banks in New York
City are open for business.
 
“CAISO” means the California Independent System Operator, or any successor
thereto.
 
“Capacity” means the capability of a Facility to produce Power, expressed in MW,
and including regulatory capacity.
 
“Collateral Annex” means the EEI Collateral Annex attached to the Master Netting
Agreement.
 
“Confidential Information” has the meaning set forth in Section 13.1.
 
“Contract Price” means the price of Power or Gas purchased or sold in a Power
Transaction or Gas Transaction.
 
“Contract Quantity” means that quantity of Power or Gas purchased or sold in a
Power Transaction or Gas Transaction.
 
“Corresponding Third Party Transaction” means a transaction or series of
transactions between Energy Manager and a Third Party that correspond(s) to a
Transaction or any part of a Transaction between Energy Manager and MMC.
Corresponding Third Party Transactions should mirror the transactions between
Energy Manager and MMC with similar terms and pricing, unless otherwise mutually
agreed.
 
“Costs” means, with respect to any day, all actual costs incurred by or on
behalf of MMC associated with the generation, sale or transmission of Power
generated by each Facility, including, but not limited to and without
duplication all (i) costs related to Third Party Transactions or to CAISO
(including all costs associated with participation in markets administered by
CAISO), (ii) transmission costs and transmission losses, (iii) costs related to
Ancillary Services, (iv) costs related to the start-up and shut down of a
Facility, (v) costs related to the purchase of Replacement Power, (vi) Gas
costs, (vii) Gas transportation and storage costs and losses, and (viii) broker,
clearing house and exchange costs, provided, that Costs do not include fixed
costs that Energy Manager would incur in the absence of a particular Gas
Transaction or Power Transaction (including those Power Transactions related to
Ancillary Services) related to the Facilities.
 
“Day-Ahead” has the meaning provided in the Western Electricity Coordinating
Council Preschedule Calendar.
 
“Defaulting Party” means MMC in respect of MMC Events of Default, and Energy
Manager, in respect of Energy Manager Events of Default.
 
[***] Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.

3

--------------------------------------------------------------------------------

CONFIDENTIAL FINAL EXECUTION DOCUMENT
 
“Default Termination Date” means the date that this Agreement terminates,
pursuant to a Termination (Default) Notice.
 
“Delivery Point” means for the Chula Vista Facility, Otay Substation Radial Tie
Line TL6929; and for the Escondido Facility, Radial Tie Line 6933; and for the
Mid-Sun Facility, CAISO ZP 26.
 
“Disclosing Party” has the meaning assigned to such term in Section 13.2.
 
“EEI Master Agreement” means the Edison Electric Institute Master Power Purchase
and Sale Agreement, including the Gas Annex, executed between Energy Manager and
MMC Mid-Sun LLC, MMC Chula Vista, LLC and/or MMC Escondido, LLC, pursuant to
Section 2.4.
 
“Effective Date” means the day beginning at 00:00:01 EPT on November 1, 2008.
 
“Energy Manager” has the meaning provided in the introductory paragraph hereof.
 
“Energy Manager Contacts” shall consist of those persons who may be designated
by Energy Manager to communicate with MMC and with CAISO under the Service terms
provided hereunder.
 
“Energy Manager Event of Default” has the meaning assigned to such term in
Section 10.1.
 
“EPT” means Eastern Prevailing Time.
 
“Event of Default” means an MMC Event of Default or an Energy Manager Event of
Default.
 
“Facility” has the meaning provided in the Preliminary Statement.
 
“Facility Budget” has the meaning provided in Exhibit C.
 
“FERC” means the Federal Energy Regulatory Commission.
 
“Final Monthly Settlement Statement” has the meaning assigned to such term in
Section 8.5.
 
“First Settlement Date” has the meaning assigned to such term in Section 8.6(a).
 
“Force Majeure” has the meaning assigned to such term in Article 9.1.
 
“Forced Outage” means any outage or derating at a Facility caused by equipment
failure, maintenance or repair (using commercially reasonable industry
standards) that is not a Planned Outage.
 
“FPA” means the Federal Power Act, 16 U.S.C. §791a, et seq.
 
“Gas” means natural gas.
 
[***] Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.

4

--------------------------------------------------------------------------------

CONFIDENTIAL FINAL EXECUTION DOCUMENT
 
“Gas Management Services” has the meaning assigned to such term in Section 5.2.
 
“Gas Payments” means, for each Gas Transaction, an amount calculated in
accordance with the terms of the applicable NAESB for such Gas Transaction.
 
“Gas Revenues” means, with respect to any day, the actual revenues received by
Energy Manager in connection with any Gas Payments.
 
“Gas Transaction” means a purchase or sale of Gas between MMC and Energy
Manager.
 
“Gas Transportation Agreement” means any agreement with a Transporter for the
transportation of Gas to such Facility.
 
“Governmental Authority” means any federal, state, local or municipal
government, governmental department, commission, board, bureau, agency or
instrumentality, or any judicial, regulatory, administrative or
quasi-governmental body, having or asserting jurisdiction over the matter in
question.
 
“Heat Rate” means the fuel efficiency of a Facility expressed in Btu’s per net
kWh (HHV).
 
“Indemnified Party” means, with respect to an indemnification by Energy Manager,
MMC and with respect to an indemnification by MMC, Energy Manager.
 
“Indemnifying Party” means the Party providing an indemnification under Sections
11.1 or 11.2.
 
“Initial Term” has the meaning assigned to such term in Section 2.1.
 
“Interest Rate” means for any date, the per annum prime rate of interest as
reported in the “Money Rates” column of The Wall Street Journal on the last
business day of the preceding month, as the same may change from time to time,
plus two percent (2%).
 
“Letter(s) of Credit” means one or more irrevocable, transferable standby
letters of credit issued, advised or confirmed by a U.S. commercial bank or a
foreign bank with a U.S. or U.K. branch with such bank having a credit rating of
at least A- from S&P or A3 from Moody’s, in a form acceptable to the Party in
whose favor the letter of credit is issued. Costs of a Letter of Credit shall be
borne by the applicant for such Letter of Credit.
 
“Losses” means suits, actions, liabilities, legal proceedings, claims, demands
of any Third Party for any and all penalties, fines, losses, costs and/or
expenses of any kind or character including reasonable attorneys’ fees and
expenses.
 
“Master Netting Agreement” means the Master Netting Agreement executed between
Energy Manager and MMC pursuant to Section 2.4.
 
“MMC” has the meaning assigned to such term in the first paragraph of this
Agreement.
 
“MMC Bilateral Transaction” has the meaning assigned to such term in Section
7.6(c).
 
[***] Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.

5

--------------------------------------------------------------------------------

CONFIDENTIAL FINAL EXECUTION DOCUMENT
 
“MMC Credit Support” has the meaning assigned to such term in Article 15.
 
“MMC Event of Default” has the meaning assigned to such term in Section 10.2.
 
“MMC Guarantor” means MMC Energy, Inc.
 
“Monthly Management Fee” means the amount payable to Energy Manager as set forth
in Section 8.1.
 
“MW” means megawatt.
 
“MWh” means megawatt-hour.
 
“NAESB” means the North American Energy Standards Board Base Contract for Retail
Sale and Purchase of Natural Gas.
 
“NERC” means the North American Electric Reliability Council.
 
“NERC-GADS Standards” means the Generating Availability Database standards
developed by the North American Electric Reliability Council.
 
“Net Output” means all Power produced by a Facility and delivered to a Delivery
Point.
 
“Non-Defaulting Party” means MMC, in respect of any Energy Manager Event of
Default, and Energy Manager, in respect of MMC Event of Default.
 
“Non-Disclosing Party” has the meaning set forth in Section 13.2.
 
“Other Services” means all Services other than Power Management Services and Gas
Management Services which Energy Manager may agree to provide to MMC from
time-to-time under the terms and conditions separately agreed upon between the
Parties. 
 
“Party” has the meaning assigned to such term in the first paragraph of this
Agreement.
 
“Person” means any individual, partnership, corporation, association, business,
trust, limited liability company, Governmental Authority or other legal entity.
 
“Planned Outage” means an outage scheduled in advance.
 
“Power” means electric energy as measured in MWh, and/or any other electricity
related products or services available for sale from a Facility, including
Ancillary Services, but does not include Resource Adequacy Capacity.
 
“Power Management Services” has the meaning assigned to such term in Section
5.1.
 
“Power Payment” means, for each Power Transaction, an amount equal to the
Contract Price multiplied by the Contract Quantity pursuant to such Power
Transaction.
 
[***] Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.

6

--------------------------------------------------------------------------------

CONFIDENTIAL FINAL EXECUTION DOCUMENT
 
“Power Revenues” means, with respect to any day, the actual revenues received by
MMC in connection with any Power Payments, which for the avoidance of doubt, do
not include revenues from the sale of Resource Adequacy Capacity.
 
“Power Transaction” means a specifically agreed to purchase or sale of Power
between MMC and Energy Manager pursuant to CAISO tariff or Third Party
Transaction.
 
“PPT” means Pacific Prevailing Time.
 
“Preliminary Monthly Settlement Statement” has the meaning assigned to such term
in Section 8.4.
 
“Proprietary Transaction” has the meaning assigned to such term in Section
7.6(d).
 
“Prudent Utility Practice” means the practices, methods, techniques, standards
and acts that, at the time of the performance of the Parties’ obligations under
this Agreement, are then commonly used by Persons performing similar tasks and
services for natural gas-fired power plants in the United States, and that, at a
particular time, in the exercise of reasonable judgment in light of the facts
known at the time a decision was made, would have reasonably been expected to
accomplish the desired results. Prudent Utility Practices are not intended to be
limited to the optimum practices to the exclusion of all others, but rather
reflect the practices then generally accepted, having due regard for, among
other things, contractual obligations, costs, requirements of Governmental
Authorities, operating rules or procedures of transmission operators,
reliability councils or other market conditions.
 
“Real-Time” has the meaning provided in the Western Electricity Coordinating
Council Preschedule Calendar.
 
“Renewal Term” has the meaning assigned to such term in Section 2.2.
 
“Resource Adequacy Capacity” means the quantity of capacity in MWs from a
resource listed in a resource adequacy plan approved pursuant to Section 40 of
the CAISO FERC Electric Tariff.
 
“Regulatory Approval” means all permits, licenses, consents, approvals,
certifications and similar items issued by any Governmental Authority required
in respect of or in relation to each Facility or performance of the Services.
 
“Replacement Power” means, in the event that a Forced Outage, interruption of
Gas delivery or curtailment of Power transmission occurs, the amount of Power
purchased or financially settled by Energy Manager that shall be equal to the
positive difference obtained by subtracting the amount of Power actually
delivered from each Facility from the amount of Power MMC has committed to sell
Energy Manager in a particular Power Transaction.
 
“Required Gas Quantity” means the amount of Gas required, as determined by
reference to the Heat Rate, to generate Power up to the Capacity of each
Facility.
 
“Second Settlement Date” has the meaning assigned to such term in Section
8.6(b).
 
[***] Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.

7

--------------------------------------------------------------------------------

CONFIDENTIAL FINAL EXECUTION DOCUMENT
 
“Services” means, collectively, the Power Management Services (including those
related to Ancillary Services) and Gas Management Services that Energy Manager
has agreed to provide hereunder, all as more specifically described in Article
V, and Other Services that Energy Manager may agree to provide from time to
time.
 
“Settlement Fees” has the meaning assigned to such term in Section 8.2.
 
“Termination Date” means the date that this Agreement terminates, pursuant to a
Termination Notice.
 
“Termination (Default) Notice” means a written notice of termination delivered
by the Non-Defaulting Party pursuant to Section 10.3 of this Agreement.
 
“Termination Notice” means a written notice of termination delivered by one
Party to the other Party, pursuant to Section 2.3 of this Agreement.
 
“Termination Settlement Statement” means a statement identifying the payment due
from Energy Manager to MMC or from MMC to Energy Manager when this Agreement is
terminated, calculated pursuant to Article VIII.
 
“Third Party” means any Person other than MMC or Energy Manager.
 
“Third Party Transaction” means any Power Transaction or Gas Transaction between
Energy Manager and a Third Party.
 
“Total Gross Margin” means, with respect to MMC for any day and without
duplication, (a) the sum of each Facility’s (i) Power Revenues plus (ii) Gas
Revenues, less (b) the sum of the Facility’s (i) Power Costs plus (ii) Gas
Costs. The calculation of Total Gross Margin shall not include revenues
associated with RA Capacity.
 
“Transaction” means any Power Transaction or Gas Transaction between Energy
Manager and MMC.
 
“Transporter” means any Person obligated to transport Gas pursuant to any Gas
Transportation Agreement.
 
ARTICLE II.
TERM; ADDITIONAL UNDERTAKINGS
 
Section 2.1 Initial Term. This Agreement shall commence upon the Effective Date
and, unless terminated earlier in accordance with the terms hereof, its initial
term shall expire one (1) year from the Effective Date (such period, the
“Initial Term”); provided, however, that Energy Manager’s authority to submit
bids and offers to the CAISO on behalf of each Facility for the delivery of
Ancillary Services on November 1, 2008 shall commence at 00:00:01 EPT on October
31, 2008.
 
[***] Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.

8

--------------------------------------------------------------------------------

CONFIDENTIAL FINAL EXECUTION DOCUMENT
 
Section 2.2 Renewal Term. This Agreement will automatically extend by successive
sixty (60) day periods (each period a “Renewal Term”) unless terminated pursuant
to Section 2.3.
 
Section 2.3 Termination. This Agreement shall terminate in the event that: (i)
either Party terminates this Agreement upon giving thirty (30) days prior
written notice to the other Party (a “Termination Notice”), with such thirtieth
(30th) day constituting the Termination Date; or (ii) an Event of Default has
occurred and is continuing and the Non-Defaulting Party exercises its right to
terminate under Article X. Provided, however, that (i) notice of Termination
shall be given such that it is coincident with the time period required for MMC
to designate a replacement gas supplier, and (ii) certain provisions of this
Agreement shall continue in effect after the Termination Date or Default
Termination Date, in accordance with the provisions of Section 16.14.
 
Section 2.4 Additional Undertakings. Promptly following the execution of this
Agreement, the Parties shall use their best efforts to negotiate and execute an
EEI Master Power Purchase and Sale Agreement and NAESB Agreements governing the
terms of applicable Power Transactions and Gas Transactions as well as a Master
Netting Agreement and the Collateral Annex attached thereto. Notwithstanding any
provision in this Agreement: (i) Energy Manager shall have no obligation to
procure and deliver Gas or to purchase Power from or for MMC unless the Parties
execute the applicable EEI Agreement, NAESB Agreement, the Master Netting
Agreement and the Collateral Annex thereto, and such applicable agreements
remain in effect during the term of this Agreement and MMC provides associated
credit support in a form acceptable to Energy Manager hereunder, under the
Master Netting Agreement and under the Collateral Annex; and (ii) the EEI
Agreement and NAESB Agreement, as applicable, shall govern the terms of
applicable Power Transactions and Gas Transactions entered into pursuant to this
Agreement.
 
ARTICLE III.
RELATIONSHIP OF THE PARTIES
 
Section 3.1 Appointment of Energy Manager. Subject to the terms of this
Agreement, MMC appoints Energy Manager, and Energy Manager accepts the
appointment, to be the exclusive provider of Services commencing as of the
Effective Date.
 
Section 3.2 Independent Contractor. The relationship of Energy Manager to MMC as
set forth in this Agreement is that of an independent contractor. Other than as
expressly provided in this Agreement, this Agreement shall not make any Party an
agent, or legal representative of any other Party for any purpose whatsoever
and, notwithstanding anything in the contrary in this Agreement, this Agreement
shall not make any Party a partner, a fiduciary or financial or investment
advisor or a joint venturer of the other Party. Neither Party is authorized to
assume or create any obligation, liability or responsibility on behalf of or in
the name of any other Party or to bind any other Party to any Third Party except
as expressly provided for under this Agreement.
 
[***] Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.

9

--------------------------------------------------------------------------------

CONFIDENTIAL FINAL EXECUTION DOCUMENT
 
ARTICLE IV.
OBLIGATIONS OF ENERGY MANAGER
 
Section 4.1 Standards of Performance. Energy Manager shall:
 
(a) perform the Services and enter into Transactions, the authority for which
have been expressly delegated to Energy Manager pursuant to Article V and
Section 7.6, in a good, workmanlike and commercially reasonable manner and in
accordance with (i) Prudent Utility Practices, (ii) Applicable Law and
Regulatory Approvals, and (iii) the applicable CAISO rules and procedures;
 
(b) exercise all commercially reasonable efforts to provide the Services to MMC
with the goal of maximizing Total Gross Margin while complying with this
Agreement, applicable law and regulation; and
 
(c) maintain, through itself or one or more service providers, sufficient
infrastructure and related support in order to perform the Services.
 
Section 4.2 Limitations on Energy Manager’s Authority. In performing the
Services under this Agreement, Energy Manager shall not, unless otherwise
expressly authorized under this Agreement or by MMC:
 
(a) [***]
 
(b) [***]
 
(c) [***]
 
(d) [***]
 
(e) [***]
 
MMC shall not have any liability with respect to any Transaction undertaken by
Energy Manager in breach of subsections (a) through (e) above, and, in addition
to any other indemnity obligations in this Agreement, Energy Manager shall
indemnify and hold harmless MMC from any claims arising in connection with such
Transactions pursuant to the procedures in Article XI; provided, however, that
Energy Manager’s liability under these subsections (a) through (e) above shall
be subject to limitations stated in Section 11.2.
 
Section 4.3 Maintenance of Regulatory Approvals. Energy Manager shall have and
maintain such Regulatory Approvals as may be necessary or required to perform
its obligations hereunder, including but not limited to obtaining and
maintaining (a) CAISO membership, and (b) any applicable FERC authorization to
enter into market-based wholesale Power Transactions or Gas Transactions
 
Section 4.4 Additional Provisions.
 
[***] Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.

10

--------------------------------------------------------------------------------

CONFIDENTIAL FINAL EXECUTION DOCUMENT
 
(a) Notwithstanding anything in this Agreement to the contrary, Energy Manager
does not represent or warrant that it will be able to enter into any particular
Transaction contemplated herein or enter into any contract with any particular
Third Party. MMC acknowledges that the markets for the purchase and sale of
Power and Gas are often volatile and fluctuating, that the Contract Price for
Power or Gas may be at a level that is either above or below the then-existing
market prices for such Power or Gas and that Energy Manager has no obligation to
purchase Power or Gas at the lowest existing market price or to sell Power or
Gas at the highest existing market price.
 
(b) [***]
 
ARTICLE V.
SERVICES
 
Section 5.1 Power Management Services. Subject to the terms of this Agreement
and starting on the Effective Date, Energy Manager shall provide the following
Power management services (“Power Management Services”) to MMC:
 
(a) submit to CAISO daily and hourly Ancillary Services bids of a Facility,
including submitting Capacity bids for non-spinning reserves, into the CAISO
Ancillary Services markets, up to the Capacity associated with such Facility,
provided, that CAISO has authorized the Facility to submit bids for the specific
Ancillary Service, and [***];
 
(b) maintain a 24-hour trading desk with Energy Manager Contacts for each
Facility available twenty-four hours a day, seven days a week during the
Agreement term to serve as a primary point of contact for communications from
Facility staff and CAISO regarding: (i) Facility operations and dispatch; (ii)
ring-down requirements; (iii) operating emergencies, (iv) out-of-merit calls;
(v) CAISO congestion management instructions; (vi) Forced Outages and Planned
Outages;
 
(c) submit to CAISO daily and hourly schedules for MMC Bilateral Transactions
from each Facility, [***];
 
(d) coordinate the dispatch of Power with any designated representative of a
Facility, purchasers of Power and CAISO, and adjust such dispatch
characteristics or constraints for such designated Facility, upon instruction
from MMC, provided, that dispatch information is provided by MMC or any
representative of MMC on a timely basis;
 
(e) submit Power and Capacity bids and offers for each Facility to CAISO;
 
(f) upon the request of MMC, market available Power from any designated Facility
to Third Parties by purchasing such Power from MMC and transacting with Third
Parties via Corresponding Third Party Transactions);
 
(g) notify MMC of any Facility scheduling and Power production changes;
 
[***] Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.

11

--------------------------------------------------------------------------------

CONFIDENTIAL FINAL EXECUTION DOCUMENT
 
(h) use commercially reasonable efforts to manage Power imbalances for the
Facility with the intent of reducing the adverse economic impact of such Power
imbalances, [***];
 
(i) assist the Facility with the development of commercial strategies with
respect to the sale of Power from the Facility;
 
(j) receive and validate CAISO invoices and dispute CAISO charges as necessary;
and
 
(k) provide Other Services as may be agreed to in writing by the Parties from
time to time.
 
Section 5.2 Gas Management Services. Subject to the terms of this Agreement and
starting on the Effective Date, Energy Manager shall provide the following gas
management services (“Gas Management Services”) to MMC:
 
(a) nominate and schedule the delivery of Gas to the Facility and adjust the
schedule to reflect any changes in production at such Facility; [***];
 
(b) nominate, schedule and balance (including, without limitation daily and
hourly) with suppliers and Transporters, including imbalances created in
connection with nomination of Gas for the Facility through the use of an
operational balancing agreement to be procured by the Facility and administered
by Energy Manager; [***];
 
(c) use commercially reasonable efforts to market and sell any excess Gas by
purchasing such Gas from MMC and transacting with Third Parties via
Corresponding Third Party Transactions; and
 
(d) provide Other Services related to Gas as may be agreed to in writing by the
Parties from time to time, including but not limited to, marketing excess
transportation capacity.
 
Section 5.3 MMC Communications. In the provision of Services, Energy Manager may
rely fully upon the communications from or on behalf of MMC not only as to their
validity and effectiveness, but also as to the truth and accuracy of the
information which Energy Manager shall in good faith believe to be genuine. MMC
shall maintain sole and complete responsibility for ensuring that all
information that MMC provides to Energy Manager remains current and accurate.
 
Section 5.4 No Implied Duties. Energy Manager shall have no implied duties or
obligations and shall not be charged with knowledge or notice of any fact or
circumstance not specifically set forth herein. Without limiting the generality
of the foregoing, the duties of Energy Manager with respect to Services are
limited to those expressly set forth in this Agreement.
 
[***] Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.

12

--------------------------------------------------------------------------------

CONFIDENTIAL FINAL EXECUTION DOCUMENT
 
 
ARTICLE VI.
REPORTS, RECORDS, MEETINGS, AUDITS AND AVAILABILITY
 
Section 6.1 Reports. In addition to the information required to be provided
pursuant to the Operating and Dispatch Procedures, Energy Manager shall provide
the following information to MMC:
 
(a) Daily profit and loss reports based on preliminary data related to the
Services, Ancillary Services prices, other Power prices and quantity generated,
hourly Gas price and usage and estimated CAISO fees for sales and purchases on
behalf of each Facility. Such profit and loss estimates shall be of the prior
day and shall be summarized and presented in a form and in such detail as may be
reasonably requested by MMC. The Parties shall cooperate with each other in the
establishment of appropriate links and data access between the systems of each
Facility and those of Energy Manager to facilitate reporting and communication
to the extent practicable.
 
(b) To the extent that final data on Transactions are available from CAISO
and/or Third Parties, monthly reports reconciling: (i) final Power Transactions
(including for Ancillary Services) data (based on CAISO settlement statements
and bilateral checkouts) with the daily preliminary recorded sales of Power data
by MMC; and (ii) final Gas Transactions data (based on pipeline statements,
transportation invoices and plant burn records) with the daily preliminary
recorded Gas Purchases data by MMC.
 
(c) prepare, submit, reconcile and settle CAISO invoices, provided, that all
necessary information for such reporting has been provided by MMC on a timely
basis; and
 
(d) Anything herein to the contrary notwithstanding, upon obtaining knowledge
thereof, the Parties shall submit prompt written notice to one another of: (i)
any litigation or material claims, disputes or actions, threatened or filed by
any Person, concerning the Services or Transactions related to Gas or Power with
respect to the Facility or to a Party’s ability to perform its obligations under
this Agreement; and (ii) any other event or circumstance that could materially
affect a Facility or a Party’s ability to perform its obligations under this
Agreement or engage in Gas or Power Transactions.
 
(e) Energy Manager shall endeavor to provide to MMC data that Energy Manager in
good faith believes to be accurate, relating to the Services or the Transactions
as may be necessary for MMC to submit reports prescribed by Applicable Law,
including but not limited to FERC electric quarterly reports and any
requirements of NERC, WECC or CAISO; submit Resource Adequacy monthly and annual
supply plans to CAISO; provided that MMC shall retain the obligation to submit
any such reports to the applicable regulatory authorities as may be prescribed
by Applicable Law; and provided, further, that Energy Manager can not and does
not guarantee the accuracy of such data but shall use commercially reasonable
efforts to provide accurate and complete data.
 
Section 6.2 Books and Records. Energy Manager shall maintain in good order all
records relating to the Services and Transactions, and retain written records
for a minimum period of five (5) years (and otherwise as required by Applicable
Law and Regulatory Approvals). To the extent practical and in accordance with
its then-standing internal practices, Energy Manager shall ensure that such
books and records are kept separate from its own books and records. Where
records relate to disputes, appeals, arbitration, litigation or the settlement
of claims arising out of the performance of this Agreement, such records shall
be maintained until the resolution of the matter giving rise to the dispute.
 
[***] Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.

13

--------------------------------------------------------------------------------

CONFIDENTIAL FINAL EXECUTION DOCUMENT
 
Section 6.3 Meetings. Energy Manager shall meet with MMC or other representative
of MMC in person or by conference call at such reasonable times in any month as
MMC may request and as provided for in the Protocols in Exhibit A.
 
Section 6.4 Audits.
 
(a) MMC shall be entitled, upon reasonable notice to Energy Manager, no more
than twice per year and at MMC’s sole cost, to audit all books and records kept
and maintained by Energy Manager specifically relating to the Transactions and
Energy Manager’s obligations under this Agreement.
 
(b) If any audit conducted under subsection (a) above reveals any inaccuracy in
any Monthly Settlement Statement pertaining to the Transactions or the
calculations referenced in Article VIII, the necessary adjustments in such
Monthly Settlement Statement and the payments thereof will be promptly made;
provided, however, that no adjustment of any Monthly Settlement Statement or
payment will be made unless objection to the accuracy thereof was made by either
Party within twelve (12) months from the submission of such Monthly Settlement
Statement or payment, as applicable. Energy Manager shall preserve all records
held by it for the duration of the referenced audit periods.
 
Section 6.5 Availability of Parties. Each Party shall make itself available to
the other Party through telephone, voicemail, e-mail and/or facsimile during
normal business hours, and by telephone, instant messaging, mobile telephone
and/or pager during non-business hours. Energy Manager shall also make itself
available to MMC through its 24-hour power trading desk.
 
Section 6.6 Notice. MMC shall submit prompt written notice to Energy Manager
upon obtaining knowledge of: (i) any material violation of any Applicable Law
regarding a Facility; or (ii) any refusal or threatened refusal to grant, renew
or extend, or any action pending or threatened that might affect the granting,
renewal or extension of any Regulatory Approval, including, but not limited to,
the Facility’s FERC-granted market-based rate authorization.
 
ARTICLE VII.
MMC RIGHTS AND RESPONSIBILITIES
 
Section 7.1 Regulatory Approvals. MMC shall maintain all Regulatory Approvals as
may be necessary to procure and sell Gas and to sell Power (including Ancillary
Services) as contemplated herein, including obtaining and maintaining any
required authorizations of CAISO, WECC, FERC authorization to enter into
market-based transactions and compliance with all standards applicable to
generation owners and/or operators as set forth by CAISO, WECC and/or NERC. 
 
[***] Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.

14

--------------------------------------------------------------------------------

CONFIDENTIAL FINAL EXECUTION DOCUMENT
 
Section 7.2 Control of Facility. MMC shall have sole and absolute control of the
Facility and shall provide Energy Manager with a written letter documenting such
control, as required by FERC. MMC shall also have sole and absolute discretion
to determine the amount of Capacity available for sale by Energy Manager for its
respective Facility, which discretion it may exercise using Prudent Utility
Practice based on operational considerations of such Facility. MMC shall be
solely responsible for the sale of Resource Adequacy Capacity (“RA Capacity”),
which has been committed to a third party, and Energy Manager shall have no
obligations with respect to such commitment provided, however, that Energy
Manager shall comply with the terms of this Agreement with respect to bidding
the Facility in to the CAISO. MMC shall be responsible for communicating the
operating and dispatch procedures to Energy Manager. [***]
 
Section 7.3 Specification of Gas Characteristics. MMC shall have the sole right
and responsibility to specify the characteristics of Gas to be supplied to its
respective Facility and shall bear all consequences associated with such
characteristics.
 
Section 7.4 Nominating, Scheduling and Balancing Information. MMC shall provide
Energy Manager with the information necessary to enable Energy Manager to comply
with the nominating, scheduling, balancing and other requirements of any
supplier, Transporter, Power purchaser or transmission provider and to minimize
scheduling, balancing, overrun and similar penalties and charges.
 
Section 7.5 Communications with CAISO. MMC shall communicate with CAISO or any
other control areas and execute the necessary documentation to permit
communications between CAISO and Energy Manager.
 
Section 7.6 Transactions.
 
(a) Day-Ahead and Real-Time Power Transactions. MMC and Energy Manager agree
that, with respect to Day-Ahead and Real-Time Power Transactions (including
transactions with CAISO), Energy Manager and MMC shall execute transactions as
follows:
 
(1) [***]
 
(2) Energy Manager shall identify opportunities for Real-Time transactions and
Energy Manager shall transact with a Third Party (which may include, without
limitation, the CAISO) via a Corresponding Third Party Transaction.
 
(3) [***]
 
(b) Intermediate and Long-term Third Party Transactions. Energy Manager may from
time to time submit to MMC a proposed Power or Capacity Transaction between
Energy Manager and a Third Party (other than a Transaction with CAISO), having a
term longer than Day-Ahead. Such a proposal shall state the expected term of the
Third Party Transaction and shall identify whether the proposed transaction
could result in fees associated with CRRs or any other penalties and fees that
may be assessable by NERC, FERC, WECC, or CAISO for the account of MMC. Upon
receipt, MMC shall promptly review the terms of the proposed transaction and may
request additional information or suggest changes to the terms thereof. If MMC
approves a proposed transaction, it shall provide written notice of such
approval to Energy Manager and execute an equivalent back-to-back Transaction
with Energy Manager pursuant to the terms of the EEI Agreement and Energy
Manager shall pursue execution of a Corresponding Third Party Transaction with
the Third Party. Energy Manager shall not execute a Third Party Transaction
having a term longer than Day-Ahead without MMC’s prior written consent unless
(i) Energy Manager anticipates that the term of said Third Party Transaction
will be equal to or less than [***].
 
[***] Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.

15

--------------------------------------------------------------------------------

CONFIDENTIAL FINAL EXECUTION DOCUMENT
 
(c) MMC Bilateral Transactions. In the event that MMC receives an offer for a
bilateral Power or Capacity transaction from a Third Party, it shall provide
Energy Manager with sufficient information regarding such offer, including any
and all written terms and prices, and shall provide Energy Manager with at least
[***] to respond with an offer which is at least equivalent to such Third Party
offer. If Energy Manager does not respond or rejects such right of first refusal
from MMC, MMC may directly and independently enter into such bilateral Power or
Capacity transaction (an “MMC Bilateral Transaction”), Energy Manager shall
coordinate the dispatch of Power in connection with such bilateral transaction
and may, at its discretion, elect to provide Gas Management Services in
connection with such bilateral transaction and in the same manner and scope
contemplated under this Agreement; provided, however, that promptly upon
execution of a bilateral transaction with a Third Party, MMC shall furnish
Energy Manager with: copies of documentation implementing such bilateral
transaction; and provided, further, that (x) any Power Revenues and Gas Revenues
shall be included in the calculation of Total Gross Margin for such month and
(y) the Parties have reached agreement on the fee, if any, due to Energy Manager
for the provision of such additional services.
 
(d) Scheduling for Energy Manager Proprietary Transactions. Energy Manager shall
not submit a day-ahead transmission schedule to the CAISO which designates a
Facility as Energy Manager’s supply source for a transaction in which Energy
Manager, for its own account, has agreed to sell power to a Third Party at a
delivery point in the CAISO service territory (a “Proprietary Transaction”)
unless Energy Manager has received approval from MMC for such designation of a
Facility.
 
(e) Absent the prior approval of Energy Manager, in no event shall MMC utilize
Gas supplied by Energy Manager to MMC for any purpose other than to deliver
Power under a Transaction, Third Party Transaction or a MMC Bilateral
Transaction for which Energy Manager has agreed to provide Gas Management
Services.
 
Section 7.7 Operation and Maintenance. MMC shall operate and maintain each
Facility in a commercially reasonable manner so that it materially complies with
Applicable Laws and Regulatory Approvals. MMC shall, at its expense, obtain all
necessary Regulatory Approvals and allowances for the Facility’s operation and
maintenance.
 
[***] Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.

16

--------------------------------------------------------------------------------

CONFIDENTIAL FINAL EXECUTION DOCUMENT
 
ARTICLE VIII.
FEES; SETTLEMENT
 
Section 8.1 Monthly Management Fee. MMC shall pay Energy Manager a fee (the
“Monthly Management Fee”) with respect to each Billing Period during the term of
this Agreement. The Monthly Management Fee for MMC shall consist of: [***]
 
Section 8.2 Settlement Fees. [***]
 
Section 8.3 Payment for Gas Transactions and Gas Settlements; Payment for Power
Transactions Absent Third Party Corresponding Transactions. 
 
(a) Gas Payment and Settlements. Invoicing and payment for purchases and sales
of Natural Gas shall be in accordance with the terms of the applicable NAESB
Agreements and shall not be incorporated in the Monthly Settlement Statements
referenced in this Agreement. In the event that payments due to or from either
Party for actualized Gas Transactions with Energy Manager and/or a Third Party
(based on pipeline statements, transportation invoices and plant burn records)
differ from the payment amounts referenced in any invoice issued pursuant to the
NAESB, the applicable settlement terms of the NAESB shall apply.
 
(b) Power Payment and Settlements for Power Transactions Absent Third Party
Corresponding Transactions. Invoicing and payment for purchases and sales of
Power executed between MMC and Energy Manager absent Corresponding Third Party
Transactions shall be in accordance with the terms of the applicable EEI
Agreements. [***] In the event that payments due to or from either Party differ
from the payment amounts referenced in any invoice issued pursuant to the
applicable EEI, the applicable settlement terms of the EEI shall apply.
 
Section 8.4 Preliminary Monthly Settlement Statement. Not later than the [***],
Energy Manager shall render to MMC a preliminary statement (the “Preliminary
Monthly Settlement Statement”) showing the estimates of and setting forth in
total for such Billing Period on an aggregate basis and, as applicable, (i) the
Total Gross Margin (ii) the Monthly Management Fee, (iii) Energy Manager’s
variable incentive fee referenced in Section 8.1 above (iv) estimated Power
Revenues realized by MMC for sales to Energy Manager pursuant to the EEI Master
Agreements (subject to adjustment based on CAISO settlement statements), and
(v)any other costs incurred by MMC.
 
Section 8.5 Final Monthly Settlement Statement. Not later than [***], Energy
Manager shall render to MMC a final statement (the “Final Monthly Settlement
Statement”) showing the calculation of and setting forth in total for such
Billing Period on an aggregate basis and, as applicable, (i) the Total Gross
Margin (ii) the Monthly Management Fee, (iii) Energy Manager’s variable
incentive fee referenced in Section 8.1 above (iv) final Power Revenues realized
by MMC for sales to Energy Manager pursuant to the EEI Master Agreements (as
adjusted, if applicable, based on CAISO settlement statements), and (v) any
other costs incurred by MMC.
 
[***] Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.

17

--------------------------------------------------------------------------------

CONFIDENTIAL FINAL EXECUTION DOCUMENT
 
Section 8.6 Payment of Amounts Owed.
 
(a) Each Party shall, on or before two (2) Business Days after receipt of
payment or a payment demand from CAISO (subject to the terms and conditions of
the CAISO tariff) (the “First Settlement Date”), render to the other Party by
wire transfer payment in immediately available funds any net amounts due to the
CAISO and/or the other Party including, without limitation, the positive
difference due under the Preliminary Monthly Settlement Statement for the
Billing Period in which the relevant Services were rendered. [***].
 
(b) Each Party shall, on or before the fifth (5th) Business Day following the
issuance of the Final Monthly Settlement Statement (the “Second Settlement
Date”), render to the other Party by wire transfer payment in immediately
available funds any net amounts due to the CAISO and/or the other Party
including, without limitation, the positive difference due under the Final
Monthly Settlement Statement for the Billing Period in which the relevant
Services were rendered.  
 
(c) If a Party fails to pay the entire amount shown to be due on any Monthly
Settlement Statement when this amount becomes due (other than amounts disputed
in good faith by such Party), it shall pay a late charge on the unpaid balance
that shall accrue on each calendar day from the due date at the Interest Rate.
Energy Manager shall not be under any obligation to raise disputes with the
CAISO if such disputes are raised by MMC after the allowable CAISO dispute
timeline.
 
(d) If either Party, in good faith, disputes any part of any Monthly Settlement
Statement, such Party shall provide a written explanation of the basis for the
dispute and pay the portion of such Monthly Settlement Statement conceded to be
correct no later than the due date as calculated pursuant to this Section. If
any amount disputed by such Party is determined to be due to the other Party
either by agreement between the Parties or as a result of litigation, such
amount shall be paid on the next payment date for a Monthly Settlement Statement
or if there is no next scheduled payment date for a Monthly Settlement Statement
then within ten (10) days of such determination, along with interest calculated
at the Interest Rate from the original due date until the date paid.
 
Section 8.7 Payment Netting. In the event that Macquarie Cook Power Inc. and MMC
are required to pay an amount on the same date pursuant to this Agreement or any
Transaction, then such amounts shall be aggregated and the Parties shall
discharge their obligations to pay through netting, in which case such Party
owing the greater aggregate amount shall pay to the other Party the difference
between the amounts owed.
 
Section 8.8 Payment of a Termination Settlement Statement.
 
(a) As soon as reasonably practicable following delivery of the Termination
Notice, each Party shall prepare and deliver a Termination Settlement Statement
to the other Party, showing in reasonable detail the amounts owing to the
submitting Party. Each Party shall render to the other Party by wire transfer
payment in immediately available funds, the amount due under the Termination
Settlement Statement within two (2) Business Days following delivery of the
Termination Settlement Statement by the second Party to provide the settlement
statement.  In no event shall calculation and payment of the Termination
Settlement Statement delay the Termination Date.
 
[***] Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.

18

--------------------------------------------------------------------------------

CONFIDENTIAL FINAL EXECUTION DOCUMENT
 
(b) As soon as reasonably practicable following the Default Termination Date,
the Non-Defaulting Party will calculate and deliver the Termination Settlement
Statement to the Defaulting Party, reflecting the unpaid amounts owing to the
Non-Defaulting Party and the unpaid amounts owing to the Defaulting Party.
Unless otherwise provided in the Master Netting Agreement, the Party owing the
greater aggregate amount shall pay the difference between the amounts owed to
the other Party by wire transfer in immediately available funds within two (2)
Business Days of delivery of the Termination Settlement Statement.
 
Section 8.9 MMC Energy North America LLC as Billing, Payment and Collection
Agent. For purposes of this Article VIII, MMC Energy North America, LLC shall
act as billing, payment and collection agent for itself or for or on behalf of
MMC Mid-Sun LLC, MMC Chula Vista, LLC, and MMC Escondido, LLC, and any and all
amounts due to be paid to MMC from Energy Manager, and any and all amounts due
to be paid to Energy Manager from MMC, pursuant to this Agreement, the NAESB
Agreement and/or the EEI Master Agreement shall be paid to or from, as
applicable, MMC Energy North America LLC; provided, however, that MMC Energy
North America, LLC, MMC Mid-Sun LLC, MMC Chula Vista, LLC, and MMC Escondido,
LLC shall each be jointly and severally liable as principals for any and all
payment obligations due to Energy Manager arising under this Agreement, all EEI
Master Agreements, the Master Netting Agreement and the Collateral Annex.
Notwithstanding the foregoing, MMC Energy North America, LLC’s actions as
billing, payment and collection agent for MMC Mid-Sun LLC, MMC Chula Vista, LLC,
and MMC Escondido, LLC, hereunder do not and shall not result in MMC Energy
North America, LLC at any time taking title to any Power or Gas, or entering
into any Transaction with Energy Manager under this Agreement, the NAESB
Agreement or the EEI Master Agreement.
 
ARTICLE IX.
FORCE MAJEURE
 
Section 9.1 Applicable Definition and Procedures of Force Majeure. Force Majeure
shall be defined as, with respect to the Party claiming Force Majeure under this
Agreement, any event or a combination of events that such Party could not
reasonably control, foresee or prevent, and the occurrence of which neither the
claiming Party nor its respective agents or employees, have contributed to,
which events materially impede a Party from performing its obligations under
this Agreement. Such Force Majeure events shall include, without being limited
to, the following:
 
(a) acts of a public enemy, war or threat of war (declared or undeclared)
occurring in or involving the United States, revolution, riot, rebellion,
insurrection, military or usurped power, state of siege, declaration of a state
of emergency or martial law (or any of the events or circumstances that will or
may result in the declaration of a state of emergency or martial law), civil
commotion, act of terrorism, vandalism or sabotage (in each case occurring in or
involving the United States), embargo or blockade, declaration of public
calamity (or any of the events or circumstances that will or may result in the
declaration of public calamity);
 
[***] Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.

19

--------------------------------------------------------------------------------

CONFIDENTIAL FINAL EXECUTION DOCUMENT
 
(b) politically motivated or otherwise widespread strikes, suspensions,
interruptions, work slow-downs or other labor disruptions;
 
(c) explosions, chemical or radioactive contamination or ionizing radiation;
 
(d) air crashes, objects falling from aircraft, pressure waves caused by
aircraft or aerial devices traveling at supersonic speed;
 
(e) any exercise of sovereign or executive prerogative or similar action by a
Governmental Authority, or
 
(f) epidemics, meteorites, fire, lightning, earthquake, cyclone, whirlwind,
hurricane, earthquake, tempest, storm, drought, flood, or other unusual or
extreme adverse weather or environmental condition or action of the elements;
 
provided, that Force Majeure shall not include (i) lack of a market or
unfavorable market conditions for Gas or Power, (ii) economic hardship, (iii)
failure to timely apply for or obtain, or comply with, Applicable Law or
Regulatory Approval(s), (iv) the ability to sell Gas or Power to another Person
at a higher price, or buy Gas or Power from another Person at a lower price, or
on more favorable terms than those afforded by this Agreement, (v) full or
partial reduction in the electric output of a Facility caused by equipment
failure, or (vi) the Bankruptcy of a Third Party (including CAISO) or such Third
Party’s inability to make payments pursuant to the terms of a Power Transaction
(including for Ancillary Services) or a Gas Transaction.
 
Section 9.2 Procedure For Calling Force Majeure. If one Party wishes to claim
relief from the performance of its obligations arising under this Agreement on
account of any event or circumstance of Force Majeure (hereinafter, the
“Affected Party”), then the Affected Party shall provide initial notice orally
to the other party, then give written notice to the other Party of such event or
circumstance as soon as reasonably practicable after becoming aware of such
event or circumstance. Each notice served by an Affected Party to the other
Party pursuant to this Article IX shall specify the event or circumstance of
Force Majeure in respect of which the Affected Party is claiming relief and the
steps being taken to mitigate and overcome the effects of such event or
circumstances. Noncompliance by the Affected Party with the procedure specified
herein shall relieve the other Party from accepting the Affected Party’s claim
until notice is so provided. The Affected Party shall, by reason of any event or
circumstance of Force Majeure in respect of which it has claimed relief under
this Section 9.2:
 
(a) use its commercially reasonable efforts to mitigate the effects of such
Force Majeure and to remedy any inability to perform its obligations hereunder
due to such events as promptly as reasonably practicable; provided, that: (i)
the Affected Party shall not be obliged to take any steps that would not be in
accordance with Prudent Utility Practice or Applicable Laws or that would be
beyond its control; and (ii) the Affected Party shall not be required to settle
any strikes or other labor disputes on terms that are adverse to the Affected
Party and not commercially reasonable;
 
[***] Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.

20

--------------------------------------------------------------------------------

CONFIDENTIAL FINAL EXECUTION DOCUMENT
 
(b) furnish periodic reports to the other Party regarding the progress in
overcoming the adverse effects of such event of Force Majeure and setting forth
its best, good faith estimate concerning when it will be able to resume the
performance of its obligations under this Agreement; and
 
(c) resume the performance of its obligations under this Agreement as soon as is
reasonably practicable after the events of Force Majeure are remedied or cease
to exist.
 
Section 9.3 Performance Suspended. During the continuance of any Force Majeure,
the obligations of an Affected Party under this Agreement, other than any
obligation of either Party to pay money when due under the terms of this
Agreement, shall be suspended to the extent such condition results in the
Affected Party’s inability to perform its obligations.
 
Section 9.4 End of Force Majeure Event. When the Affected Party is able, or
would have been able if it had complied with its obligations under Section 9.2,
to resume the performance of all of its obligations under this Agreement
affected by the occurrence of an event or circumstance of Force Majeure, then
the period of Force Majeure relating to such event or circumstance shall be
deemed to have ended.
 
ARTICLE X.
EVENTS OF DEFAULT; TERMINATION
 
Section 10.1 Energy Manager Events of Default. The occurrence of any one or more
of the following events shall constitute an Energy Manager Event of Default
(“Energy Manager Event of Default”) under this Agreement:
 
(a) the failure by Energy Manager to make, when due, any payment required under
this Agreement if such failure is not remedied within three (3) Business Days
after written notice of such failure is received by Energy Manager; or
 
(b) the failure by Energy Manager to perform any material covenant or agreement
set forth in this Agreement (other than as described in Sections 10.1(c),
10.1(d) or 10.1(e) herein or Section 3 of the NAESB) and such failure is not
cured within three (3) Business Days after written notice is received by Energy
Manager; or
 
(c) Energy Manager’s Bankruptcy; or
 
(d) Energy Manager shall either: (i) fail to maintain in full force and effect
any Regulatory Approval necessary for the performance of the Services hereunder
or for the purchase and sale of Gas or Power (including but not limited to
Ancillary Services); or (ii) become subject to an order by any Governmental
Authority whereby such Governmental Authority revokes or suspends any Regulatory
Approval necessary for the performance of the Services hereunder or for the
purchase and sale of Gas or Power (including but not limited to Ancillary
Services); or
 
[***] Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.

21

--------------------------------------------------------------------------------

CONFIDENTIAL FINAL EXECUTION DOCUMENT
 
(e) any representation or warranty of Energy Manager proves to have been
incorrect in any material respect as of the Effective Date.
 
Section 10.2 MMC Events of Default. The occurrence of any one or more of the
following events shall constitute a MMC Event of Default (“MMC Event of
Default”) under this Agreement:
 
(a) the failure by MMC to make, when due, any payment required under this
Agreement if such failure is not remedied within three (3) Business Days after
written notice of such failure is received by MMC; or
 
(b) the failure by MMC to perform any material covenant or agreement set forth
in this Agreement (other than as described in Sections 10.2(c), 10.2(d),
10.2(f), or 10.2(g)) and such failure is not cured within three (3) Business
Days after written notice is received by MMC or the Facility; or
 
(c) MMC’s or MMC Guarantor’s Bankruptcy; or
 
(d) MMC shall either (i) fail to maintain in full force and effect any material
Regulatory Approval necessary to operate each Facility, or (ii) become subject
to an order by any Governmental Authority whereby such Governmental Authority
revokes or suspends any Regulatory Approval necessary for the operation of each
Facility; or
 
(e) MMC shall either: (i) fail to maintain in full force and effect any
Regulatory Approval necessary for the purchase and sale of Gas or Power
(including, but not limited to Ancillary Services); or (ii) become subject to an
order by any Governmental Authority whereby such Governmental Authority revokes
or suspends any Regulatory Approval necessary for the purchase and sale of Gas
or Power (including, but not limited to Ancillary Services); or
 
(f) any representation or warranty of MMC proves to have been incorrect in any
material respect as of the Effective Date; or
 
(g) MMC or MMC Guarantor fails to provide, maintain in full force and effect, or
comply with the MMC Credit Support obligations provided in Article XV.
 
Section 10.3 Rights of Non-Defaulting Party.
 
(a) When an Event of Default exists, the Non-Defaulting Party shall have the
right to: (i) cause termination, liquidation, or acceleration of this Agreement,
in whole or with respect to MMC, effective five (5) Business Days after receipt
by the Defaulting Party of a Termination (Default) Notice by the Non-Defaulting
Party (the “Default Termination Date”); (ii) suspend performance under this
Agreement; (iii) withhold any payments due to the Defaulting Party under this
Agreement; (iv) net, setoff, or recoup termination values, payment amounts or
other transfer obligations arising under or in connection with this Agreement,
including with respect to any Transaction; and/or (v) pursue any other remedy at
law, in equity, or as provided under this Agreement. The Termination (Default)
Notice shall specify in reasonable detail the circumstances giving rise to the
Termination (Default) Notice.
 
[***] Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.

22

--------------------------------------------------------------------------------

CONFIDENTIAL FINAL EXECUTION DOCUMENT
 
(b) Notwithstanding the foregoing: (i) MMC has the right to terminate this
Agreement, in whole or with respect any Facility, immediately in the case of the
default under Section 10.1(c) or 10.1(d), pursuant to a Termination (Default)
Notice; and (ii) Energy Manager has the right to terminate this Agreement, in
whole or with respect to any Facility, immediately in the case of default under
Section 10.2(c) or 10.1(d) pursuant to a Termination (Default) Notice. Such
Termination (Default) Notice shall not delay the Default Termination Date.
 
ARTICLE XI.
INDEMNIFICATION
 
Section 11.1 Indemnification by Energy Manager. Energy Manager shall indemnify,
defend and hold harmless MMC from and against any and all Losses to the extent
directly caused by: (a) the breach of any representation or warranty made by
Energy Manager under this Agreement; (b) any breach by, or failure of, Energy
Manager to perform any of its obligations under this Agreement and (c) the gross
negligence or willful misconduct of Energy Manager, its subcontractors or their
respective agents or employees.
 
Section 11.2 Indemnification By MMC. MMC shall indemnify, defend and hold
harmless Energy Manager from and against any and all Losses to the extent
directly caused by: (a) the Services provided by Energy Manager under this
Agreement; (b) the breach of any representation or warranty made by MMC under
this Agreement; (c) any breach by, or failure of, MMC to perform its obligations
under this Agreement; (d) the gross negligence or willful misconduct of MMC, its
subcontractors (other than Energy Manager and its subcontractors or their
respective agents or employees) or their respective agents or employees; (d) any
claims, fees, costs or penalties with respect to MMC’s third party sale of RA
Capacity, and . (e) any claims, fees, costs or penalties incurred or assessed
with respect to Facility ownership and operation, including as described in
Section 7.2 herein
 
Section 11.3  Cooperation Regarding Claims. If either Party receives notice or
has knowledge of any claim that may result in a claim for indemnification of
Energy Manager by MMC or indemnification of MMC by Energy Manager pursuant to
this Agreement, the Party in receipt of such notice shall, as promptly as
possible, give the other Party notice of such claim, including a reasonably
detailed description of the facts and circumstances relating to such claim, and
a complete copy of all notices, pleadings and other papers related thereto.
 
Section 11.4 Defense of Third-Party Claims.
 
(a) An Indemnified Party shall promptly provide the Indemnifying Party
reasonably detailed written notification of any claims for Losses that might
reasonably be expected to be subject to indemnification under this Agreement;
provided, however, that failure to provide such prompt notice shall not relieve
the Indemnifying Party of its obligations hereunder except to the extent such
Indemnifying Party is prejudiced by such delay.
 
[***] Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.

23

--------------------------------------------------------------------------------

CONFIDENTIAL FINAL EXECUTION DOCUMENT
 
(b) An Indemnifying Party shall be entitled at its option and at its expense and
with counsel of its selection, to assume and control the defense of any claims
for Losses.
 
(c) An Indemnifying Party shall not settle or compromise any claim without the
prior written consent of the Indemnified Party; provided, however, that an
Indemnifying Party may settle or compromise such claim against an Indemnified
Party without the consent of such Indemnified Party so long as such claim is
solely for monetary damages that are paid in full by the Indemnifying Party and
such Indemnified Party is fully released from liability by the claimant.
 
(d) Each Indemnified Party shall cooperate with its Indemnifying Party in
connection with its defense or settlement of any claim of Losses.
 
ARTICLE XII.
LIMITATION OF LIABILITY
 
Section 12.1 General Limitations of Liability.
 
(a) THE PARTIES CONFIRM THAT THE EXPRESS REMEDIES AND MEASURES OF DAMAGES
PROVIDED IN THIS AGREEMENT SATISFY THE ESSENTIAL PURPOSES HEREOF. FOR BREACH OF
ANY PROVISION FOR WHICH AN EXPRESS REMEDY OR MEASURE OF DAMAGES IS PROVIDED,
SUCH EXPRESS REMEDY OR MEASURE OF DAMAGES SHALL BE THE SOLE AND EXCLUSIVE
REMEDY. THE OBLIGOR’S LIABILITY SHALL BE LIMITED AS SET FORTH IN SUCH PROVISION
AND ALL OTHER REMEDIES OR DAMAGES AT LAW OR IN EQUITY ARE WAIVED. THE OBLIGOR’S
LIABILITY SHALL BE LIMITED TO DIRECT ACTUAL DAMAGES ONLY, SUCH DIRECT ACTUAL
DAMAGES SHALL BE THE SOLE AND EXCLUSIVE REMEDY AND ALL OTHER REMEDIES OR DAMAGES
AT LAW OR IN EQUITY ARE WAIVED.
 
(b) NEITHER PARTY SHALL BE LIABLE FOR CONSEQUENTIAL, INCIDENTAL, PUNITIVE,
EXEMPLARY OR INDIRECT DAMAGES, OR OTHER BUSINESS INTERRUPTION DAMAGES, BY
STATUTE, IN TORT OR CONTRACT, OR OTHERWISE. The Parties further agree that the
waivers and disclaimers of liability, indemnities, releases from liability, and
limitations on liability expressed in this Agreement shall survive termination
of this Agreement, and shall apply at all times, whether in contract, equity,
tort or otherwise.
 
(c) IT IS THE INTENT OF THE PARTIES THAT THE LIMITATIONS HEREIN IMPOSED ON
REMEDIES AND THE MEASURE OF DAMAGES BE WITHOUT REGARD TO THE CAUSE OR CAUSES
RELATED THERETO, INCLUDING THE NEGLIGENCE OF ANY PARTY, WHETHER SUCH NEGLIGENCE
BE SOLE, JOINT OR CONCURRENT, OR ACTIVE OR PASSIVE.
 
[***] Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.

24

--------------------------------------------------------------------------------

CONFIDENTIAL FINAL EXECUTION DOCUMENT
 
(d) NOTWITHSTANDING ANY PROVISION OF THIS AGREEMENT, THE TOTAL LIABILITY OF
ENERGY MANAGER UNDER THIS AGREEMENT SHALL NOT EXCEED [***].
 
Section 12.2 Limitation of MMC’s Liability. Energy Manager understands and
agrees that, notwithstanding anything to the contrary herein: (a) no claim shall
be made against any employee, shareholder, partner, member, representative,
officer or director, whether past, present or future, of MMC in connection with
this Agreement; (b) there shall be absolutely no personal liability or recourse
for the payment of any amounts due hereunder, or the performance of any
obligations hereunder against any employee, shareholder, partner, member,
representative, officer or director, whether past, present or future, of MMC,
irrespective of any failure to comply with the provisions of this Agreement; (d)
Energy Manager shall have no right to any claim against MMC for any capital
contributions from any employee, shareholder, partner, member, representative,
officer or director, whether past, present or future, of MMC; and (e) the
provisions of (a) through (d) are made expressly for the benefit of employees,
shareholders, partners, members, representatives, officers and directors,
whether past, present or future, of MMC.
 
Section 12.3 Limitation of Energy Manager’s Liability. MMC understands and
agrees that, notwithstanding anything to the contrary herein: (a) no claim shall
be made against any employee, shareholder, partner, member, representative,
officer or director, whether past, present or future, of Energy Manager in
connection with this Agreement; (b) there shall be absolutely no personal
liability or recourse for the payment of any amounts due hereunder, or the
performance of any obligations hereunder against any employee, shareholder,
partner, member, representative, officer or director, whether past, present or
future, of Energy Manager, irrespective of any failure to comply with the
provisions of this Agreement; (c) MMC shall have no right to any claim against
Energy Manager for any capital contributions from any employee, shareholder,
partner, member, representative, officer or director, whether past, present or
future, of Energy Manager; and (d) the provisions of (a) through (c) are made
expressly for the benefit of employees, shareholders, partners, members,
representatives, officers and directors, whether past, present or future, of
Energy Manager.
 
ARTICLE XIII.
CONFIDENTIALITY
 
Section 13.1 Non-Disclosure. Except as provided in Section 13.2, each Party
agrees to hold in confidence any information imparted to it by the other Party
which pertains to MMC’s or Energy Manager’s, as the case may be, business
activity in any manner, and which is not the subject of general public
knowledge, including, without limitation, proprietary processes (including
analytics, models and frameworks), technical information and know-how,
information concerning MMC management policies, economic policies, financial and
other data (“Confidential Information”). Confidential Information shall not
include: (a) information in the public domain, or (b) information obtained by a
Party from a Third Party not under an obligation of nondisclosure to MMC or
Energy Manager, as the case may be. This obligation shall continue to remain in
full force and effect for two (2) years after the date of termination of this
Agreement.
 
[***] Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.

25

--------------------------------------------------------------------------------

CONFIDENTIAL FINAL EXECUTION DOCUMENT
 
Section 13.2 Permitted Disclosure.
 
(a) Either Party shall have the right to: (i) disclose Confidential Information
(the “Disclosing Party”) to any Governmental Authority only to the extent that
such Confidential Information is necessary to comply with such Governmental
Authority to avoid legal sanctions or penalties, including findings of criminal
or civil contempt; and (ii) disclose Confidential Information with respect to
any litigation arising in connection with this Agreement only to the extent that
such Confidential Information is required by law, rule, regulation, procedure,
subpoena, court order or court requirement, or is material to the issues
involved in or determinative to the outcome of such litigation; provided,
however, that the Disclosing Party shall first (A) use reasonable efforts to
give the other Party (the “Non-Disclosing Party”) as much prior notice of
disclosure as is reasonably practicable, or if prior notice is not reasonably
practicable, then as expeditiously as possible, to permit the Non-Disclosing
Party to seek any protective order or other confidentiality protection as the
Non-Disclosing Party, in its sole discretion and at its sole expense, may elect
to seek; and (B) reasonably cooperate with the Non-Disclosing Party in
protecting the Confidential Information that is to be disclosed, with such duty
of cooperation not requiring the Disclosing Party to initiate or participate in
any litigation or incur more than de minimis costs or expenses.
 
(b) Either Party shall have the right to disclose Confidential Information: (i)
with the written consent of the other Parties; or (ii) to (a) its agents,
advisors, auditors, legal counsel and insurers; (b) its Affiliates; (c) Lenders,
potential Lenders, investors, potential investors, rating agencies and other
members of the public in connection with the financing of the development,
construction and operation of either Facility, including in connection with the
listing of any shares, stocks, securities, bonds or any other similar financial
instrument, but in each case only to the extent required in connection with
obtaining such financing and (d) potential purchasers of an interest in MMC or
any Facility; provided, however, any such party receiving any Confidential
Information agrees to maintain the confidentiality of such Confidential
Information in accordance with the terms hereof. Lenders shall be entitled to
disclose Confidential Information to any Governmental Authority or in connection
with litigation to the extent and subject to the conditions under which a
Disclosing Party may disclose Confidential Information as provided in Section
13.2(a). Notwithstanding the foregoing, it shall not be deemed a breach of this
Section 13.2(b) if a Party discloses the terms or conditions of a Transaction
(other than the name and any other identifying information relating to the other
Party), provided that the name or any other identifying information relating to
the other Party may be disclosed only to an entity that aggregates and reports
to the public price data on an aggregate basis.
 
[***] Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.

26

--------------------------------------------------------------------------------

CONFIDENTIAL FINAL EXECUTION DOCUMENT
 
ARTICLE XIV.
REPRESENTATIONS AND WARRANTIES
 
Section 14.1 Energy Manager Representations and Warranties. Energy Manager
represents and warrants to MMC as of the Effective Date that:
 
(a) Organization and Good Standing. MCP is a corporation duly formed, validly
existing and in good standing under the laws of the State of Delaware and MCE is
a limited liability company duly formed, validly existing and in good standing
under the laws of the State of Delaware.
 
(b) Enforceability. This Agreement constitutes the legal, valid and binding
obligation of Energy Manager, except as enforceability may be limited by (i)
applicable Bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the rights of creditors generally, and (ii) general principles of
equity.
 
(c) Due Authorization. The execution, delivery and performance of this Agreement
by Energy Manager has been duly authorized by all requisite partnership action
and does not and will not (i) conflict with any provisions of its organizational
documents or any Applicable Law, or (ii) breach any provision of, or give any
Person the right to declare or exercise any remedy under, or to accelerate the
maturity, payment or performance of, or to cancel or terminate, any agreement or
instrument to which it is a party or by which it, its property or assets may be
bound or affected, except for those that would not materially adversely affect
Energy Manager’s ability to perform its obligations hereunder.
 
(d) Regulatory Approvals. Neither the execution and delivery by Energy Manager
of this Agreement, nor the consummation by Energy Manager of any of the
Transactions contemplated hereby, requires the consent or approval of, the
registration with, the recording or filing of any document with, or the taking
of any other action in respect of any Governmental Authority, except those which
have been duly obtained and are in full force and effect, except for those that
would not materially adversely affect Energy Manager’s ability to perform its
obligations hereunder; provided, however, that Energy Manager may file with the
FERC such notices, if any, that it determines are necessary.
 
(e) Litigation. Energy Manager is not a party to any legal, administrative,
arbitral, investigatorial or other proceeding or controversy pending, or to its
knowledge, threatened, that could materially adversely affect its ability to
perform its obligations hereunder.
 
(f) Forward Contract Merchant, Swap Participant and Master Netting Agreement.
Energy Manager is a “forward contract merchant” and / or a “swap participant”
and this Agreement is a “master netting agreement” within the meaning of the
Bankruptcy Code. 
 
(g) Contracted Marketer. Energy Manager shall use commercially reasonable
efforts to maintain its status as a “gas service provider and contracted
marketer” as defined by San Diego Gas & Electric Co.
 
Section 14.2 MMC Representations and Warranties. MMC represents and warrants to
Energy Manager, as of the Effective Date, that:
 
[***] Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.

27

--------------------------------------------------------------------------------

CONFIDENTIAL FINAL EXECUTION DOCUMENT
 
(a) Organization and Good Standing. MMC Energy North America, MMC Mid-Sun LLC,
MMC Chula Vista, LLC, and MMC Escondido LLC are each a limited liability company
duly formed, validly existing and in good standing under the laws of the State
of Delaware.
 
(b) Enforceability. This Agreement constitutes the legal, valid and binding
obligation of MMC, except as enforceability may be limited by (i) applicable
Bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
rights of creditors generally and (ii) general principles of equity.
 
(c) Due Authorization. The execution, delivery and performance of this Agreement
by MMC has been duly authorized by all requisite corporate action and does not
and will not (i) conflict with any provisions of its organizational documents or
any Applicable Law, or (ii) breach any provision of, or give any Person the
right to declare or exercise any remedy under, or to accelerate the maturity,
payment or performance of, or to cancel or terminate, any agreement or
instrument to which it is a party or by which it, its property or assets may be
bound or affected, except for those that would not materially adversely affect
MMC’s ability to perform its obligations hereunder.
 
(d) Regulatory Approvals. Neither the execution and delivery by MMC of this
Agreement, nor the consummation by MMC of any of the Transactions contemplated
hereby, requires the consent or approval of, the giving of notice of to, the
registration with, the recording or filing of any document with, or the taking
of any other action in respect of any Governmental Authority, except those which
have been duly obtained and are in full force and effect, except for those that
would not materially adversely affect MMC’s ability to perform its obligations
hereunder; provided, however, that MMC may file with the FERC such notices, if
any, that it determines are necessary.
 
(e) Litigation. MMC is not a party to any legal, administrative, arbitral,
investigatorial, regulatory, settlement or other proceeding or controversy
pending or, to its knowledge, threatened, that could materially adversely affect
its ability to perform its obligations hereunder.
 
(f) Forward Contract Merchant, Swap Participant and Master Netting Agreement.
MMC is a “forward contract merchant” and/or a “swap participant” and this
Agreement is a “master netting agreement” within the meaning of the Bankruptcy
Code.
 
(g) Compliance. MMC will be solely responsible for complying with all standards,
requirements and filings with respect to the ownership and operation of the
Facilities including, without limitation, those set forth by FERC, NERC, WECC
and CAISO, and all fees and penalties associated therewith. Energy Manager will
use commercially reasonable efforts to provide MMC with data and information
required for such filings provided MMC retains sole responsibility thereof, and
Energy Manager makes no representation or warranty as to the accuracy or
completeness of data and information provided.
 
[***] Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.

28

--------------------------------------------------------------------------------

CONFIDENTIAL FINAL EXECUTION DOCUMENT
 
ARTICLE XV.
FINANCIAL PERFORMANCE
 
MMC Credit Support. By November 1, 2008, MMC shall cause to be provided and
maintained for the benefit of Energy Manager, collateral (the “MMC Credit
Support”), in the form of (1) a Letter of Credit in the amount of [***] in the
form attached hereto as Exhibit F, or in any other form acceptable to Energy
Manager and (2) a guaranty agreement provided by the MMC Guarantor in the amount
of [***] in the form of Exhibit E attached hereto, or in any other form
acceptable to Energy Manager.
 
ARTICLE XVI.
MISCELLANEOUS
 
Section 16.1 Severability. If any provision in this Agreement is determined to
be invalid, void or unenforceable by any court having jurisdiction, such
determination shall not invalidate, void, or make unenforceable any other
provision, agreement or covenant of this Agreement.
 
Section 16.2 Entire Agreement. This Agreement, together with the Exhibits, the
EEI Master Agreement, the NAESB Agreement, Collateral Annex and the Master
Netting Agreement, contain the complete agreement between the Parties with
respect to the provision of Services as contained herein and supersedes all
other agreements, whether written or oral, with respect to the matters contained
herein. In the event of a conflict between this Agreement, the EEI Master
Agreement, the NAESB Agreement, the Collateral Annex or the Master Netting
Agreement, first, the Master Netting Agreement shall prevail, and, second, if
the conflict between the agreements cannot be resolved under the Master Netting
Agreement, this Agreement shall prevail.
 
Section 16.3 Amendment. Unless otherwise provided herein, no modification,
amendment, or other change to this Agreement or the Exhibits will be binding on
any Party unless consented to in writing by both Parties; provided, that MMC may
revise the Operating and Dispatch Procedures as described herein.
 
Section 16.4 Assignment; Obligation of Energy Manager to Cooperate. This
Agreement shall be binding upon the successors and assigns of the respective
Parties hereto, and the covenants, conditions, rights and obligations of this
Agreement shall run until the Agreement is terminated. No assignment of this
Agreement, in whole or in part, shall be made without the prior written consent
of the non-assigning Party, which consent shall not be unreasonably withheld,
conditioned or delayed.
 
Section 16.5 Notices. All notices or other communications required or permitted
to be given hereunder shall be in writing and shall be effective (a) on the day
of delivery when delivered in person; (b) on the day (if a Business Day and, if
not, on the next following Business Day) on which it is transmitted if
transmitted before four o’clock (4:00) p.m., recipient’s time (on any day), and
if transmitted after that time, on the next following Business Day, when sent by
telecopy or other electronic means and electronic confirmation of error free
receipt is received; or (c) one (1) Business Day after the day when sent by
overnight delivery by a recognized commercial courier service. Either Party may
change its address[es] for notices by giving notice to the other Party in the
manner set forth above.
 
[***] Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.

29

--------------------------------------------------------------------------------

CONFIDENTIAL FINAL EXECUTION DOCUMENT
 
(a) Notices or other communications to MMC shall be directed to the
representatives listed below.
 
Notices & Correspondence
Scheduling & Operations
Payments
Denis Gagnon
Chief Financial Officer
MMC Energy, Inc.
26 Broadway, Suite 907
New York, NY 10004
Telephone: 1-212-977-0900
Facsimile: 1-212-785-7640
 
With a copy to:
Dean M. Colucci, Esq.
DLA Piper LLP (US)
1251 Avenue of the Americas
New York, NY 10020
Telephone: 1-212-335-4794
Facsimile: 1-212-884-8494
Alex Sokoletsky
MMC Energy Inc.
26 Broadway, Suite 907
New York, NY 10004
Telephone: 1-212-785-5279
Facsimile: 1-212-785-7640
Simba Dutt-Mazumdar
MMC Energy Inc.
26 Broadway, Suite 907
New York, NY 10004
Telephone: 1-212-785-5279
Facsimile: 1-212-785-7640
     

(b) Notices or other communications to Energy Manager shall be directed to the
representatives listed below.
 
[***] Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.

30

--------------------------------------------------------------------------------

CONFIDENTIAL FINAL EXECUTION DOCUMENT
 
Notices & Correspondence
Scheduling & Operations
Payments
Andre Templeman
Senior Vice President
Macquarie Cook Power Inc.
500 Dallas Street, Suite 3100
Houston, Texas 77002
Telephone: 713-275-5858
Facsimile: 713-275-6115
 
With copies to:
Legal Department
Macquarie Cook Power Inc.
500 Dallas Street, Suite 3100
Houston, Texas 77002
Telephone: 713-275-6200
Facsimile: 713-275-6115
 
Legal Department
Macquarie Cook Energy, LLC
10100 Santa Monica Blvd., 18th Fl
Los Angeles, CA 90067
Telephone: 310-789-3900
Facsimile: 310-789-3944
 
Power Day-Ahead Desk: 
Telephone: 713-275-6140
Facsimile: 713-275-6115
 
Power Real-Time Desk: 
Telephone: 713-275-6120
Facsimile: 713-275-6115
 
Power Mid-Office Confirmations:
Telephone: 713-275-6450
Facsimile: 713-275-6415
 
Gas:
Trade Operations - West Desk
Macquarie Cook Energy, LLC
10100 Santa Monica Blvd., 18th Fl
Los Angeles, CA 90067
Telephone: 310-789-3900
Facsimile: 310-789-3944
Power:
 
[***]
 
 
Gas:
 
[***]



Section 16.6 Additional Documents and Actions. Each Party agrees to execute and
deliver from time to time such additional documents, and take such additional
actions, as may be reasonably required by the other to give effect to the
purposes and intent of this Agreement.
 
Section 16.7 Waiver. Any failure of any Party to enforce any of the provisions
of this Agreement or to require compliance with any of its provisions at any
time during the pendency of this Agreement shall in no way affect the validity
of this Agreement, or any part hereof, and shall not be deemed a waiver of the
right of any Party thereafter to enforce any and each such provision. None of
the provisions of this Agreement shall be considered waived by a Party (by
course of dealing or otherwise) unless such waiver is in writing and signed by
such Party. No waiver shall be construed as a modification of any of the
provisions of this Agreement or as a waiver of any default (present or future)
hereunder or breach hereof, except as expressly stated in such waiver.
 
Section 16.8 Headings. The headings and captions contained in this Agreement are
for convenience and reference only and in no way define, describe, extend or
limit the scope or intent of this Agreement or the intent of any provision
contained herein.
 
Section 16.9 No Third Party Beneficiary. This Agreement is for the sole and
exclusive benefit of the Parties hereto and the Indemnified Parties and shall
not create a contractual relationship with, or cause of action in favor of, any
Third Party.
 
[***] Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.

31

--------------------------------------------------------------------------------

CONFIDENTIAL FINAL EXECUTION DOCUMENT
 
Section 16.10 Counterparts. This Agreement may be executed in one or more
counterparts each of which shall be deemed an original and all of which shall be
deemed one and the same Agreement.
 
Section 16.11 Governing Law and Venue. THIS AGREEMENT SHALL BE INTERPRETED AND
CONSTRUED ACCORDING TO THE LAWS OF THE STATE OF NEW YORK, EXCLUSIVE OF ITS
CONFLICTS OF LAWS PRINCIPLES CALLING FOR APPLICATION OF THE LAWS OF ANOTHER
STATE (OTHER THAN SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW). The
Parties hereby irrevocably consent to exclusive venue and jurisdiction in the
federal courts in the Southern District of New York. The Parties hereby
irrevocably waive their right to a jury trial to the fullest extent permitted by
law.
 
Section 16.12 Continued Performance. The Parties shall continue to perform under
this Agreement during the pendency of any dispute hereunder.
 
Section 16.13 MMC Control. Notwithstanding anything in this Agreement to the
contrary, MMC retains and shall retain ultimate decision-making authority and
control with respect to each respective Facility for purposes of Part II of the
FPA, including ultimate decision-making authority and control relating to the
operation of such Facility and the sale of Power (including Ancillary Services)
from such Facility. Without limiting the generality of the foregoing sentence
with respect to MMC, neither Energy Manager nor its agent has the ability under
this agreement or otherwise to direct the dispatch of, or sales from, each
Facility with respect to Capacity that is subject to a tolling agreement.
 
Section 16.14 Survival. Notwithstanding any provisions herein to the contrary,
the obligations set forth in Section 6.4(b) shall survive termination as set
forth in such section, and the obligations of each Party in Articles VIII, XI,
XII and XIII shall survive indefinitely.
 


 
[THE REMAINDER OF THE PAGE IS INTENTIONALLY LEFT BLANK]
 
[***] Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.

32

--------------------------------------------------------------------------------

CONFIDENTIAL FINAL EXECUTION DOCUMENT

IN WITNESS WHEREOF, the following Parties have executed this Agreement as of the
1st of November, 2008.
 



 
MMC ENERGY NORTH AMERICA, LLC
           
By:
/s/ Denis Gagnon
 
Name:
Denis Gagnon
 
Title:
Chief Financial Officer
           
MMC CHULA VISTA, LLC
       
By:
/s/ Denis Gagnon
 
Name:
Denis Gagnon
 
Title:
Chief Financial Officer
           
MMC ESCONDIDO, LLC
             
By:
/s/ Denis Gagnon
 
Name:
Denis Gagnon
 
Title:
Chief Financial Officer
           
MMC MID-SUN LLC
             
By:
/s/ Denis Gagnon
 
Name:
Denis Gagnon
 
Title:
Chief Financial Officer

 
[***] Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.

33

--------------------------------------------------------------------------------

CONFIDENTIAL FINAL EXECUTION DOCUMENT
 
 

             
MACQUARIE COOK POWER INC.
             
By:
/s/ Stuart Zisman  
Name:
Stuart Zisman  
Title:
DD              
MACQUARIE COOK ENERGY, LLC
             
By:
/s/ Joe Forbes  
Name:
Joe Forbes  
Title:
Senior Lawyer









[***] Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.

34

--------------------------------------------------------------------------------

CONFIDENTIAL FINAL EXECUTION DOCUMENT
 
 
Exhibit A
Protocols
 
[***]
 
 
 
 
 
 
 
 
 


 
[***] Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.

Exhibit A

--------------------------------------------------------------------------------

CONFIDENTIAL FINAL EXECUTION DOCUMENT
 
 
Exhibit B
Fuel Supply Pricing Schedule


[***]
 
 
 
 
 


 
[***] Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.

Exhibit B

--------------------------------------------------------------------------------

CONFIDENTIAL FINAL EXECUTION DOCUMENT
 
 
Exhibit C
Facility Budget




[***]
 
 
 
 
 
 


 
[***] Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.

Exhibit C

--------------------------------------------------------------------------------

CONFIDENTIAL FINAL EXECUTION DOCUMENT
 
 
Exhibit D
Contacts


MMC Energy North America, LLC. - Contact List
Contact
Email
Phone
Mobile



[***]
 




Macquarie Cook Power Inc. - Contact List
Contact
Email
Phone
Mobile





[***]
 




[***] Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.

Exhibit D

--------------------------------------------------------------------------------

CONFIDENTIAL FINAL EXECUTION DOCUMENT
 

 
Exhibit E
Form of Guaranty
 
GUARANTY


 
GUARANTY, dated as of November 1, 2008, by MMC ENERGY, INC., a Delaware
corporation (the “Guarantor”), in favor of Macquarie Cook Power Inc., a
corporation organized under the laws of the State of Delaware and Macquarie Cook
Energy, LLC, a limited liability company organized under the laws of the State
of Delaware (collectively, the “Beneficiary”).
 
 
Guaranty.
 
 
In connection with the EEI Master Power Purchase and Sale Agreements, dated as
of November 1, 2008 (the “EEI Master Agreements”), the North American Energy
Standards Board Base Contracts for Retail Sale and Purchase of Natural Gas dated
as of November 1, 2008 (the “NAESB Master Agreement”) (collectively, the “Master
Agreements”) and the Energy Management Agreement dated as of November 1, 2008
(the “Energy Management Agreement”) (collectively, the “Agreements”), between
Beneficiary and MMC Energy North America, LLC, MMC Mid-Sin LLC, MMC Chula Vista,
LLC and MMC Escondido, LLC, each a limited liability company organized and
existing under the laws of the State of Delaware, (collectively the
“Counterparty”), subject to the terms and conditions set forth herein and
effective from the date of the Agreement, the Guarantor irrevocably and
unconditionally guarantees to the Beneficiary, its successors and permitted
assigns, the prompt payment on demand, of any amount due and payable to the
Beneficiary under the Agreements, subject to any applicable grace period
thereunder (the “Obligations”).
 
The Guarantor hereby waives acceptance of this Guaranty, diligence, promptness,
presentment, demand on Counterparty for payment, protest of nonpayment and all
notices of any kind. In addition, the Guarantor’s obligations hereunder shall
not be affected by the existence, validity, enforceability, perfection, or
extent of any collateral therefor. The Beneficiary shall not be obligated to
proceed against Counterparty before claiming under the Guaranty nor to file any
claim relating to the Obligations in the event that Counterparty becomes subject
to a bankruptcy, reorganization or similar proceeding, and the failure of the
Beneficiary so to file shall not affect the Guarantor’s obligations hereunder.
The Guarantor agrees that its obligations under this Guaranty constitute a
guaranty of payment and not of collection.
 
Consents, Waivers and Renewals. The Guarantor agrees that the Beneficiary, may
at any time and from time to time, either before or after the maturity thereof,
without notice to or further consent of the Guarantor, extend the time of
payment of, exchange or surrender any collateral for, or renew any of the
Obligations, and may also make any agreement with Counterparty or with any other
party to or person liable on any of the Obligations, or interested therein, for
the extension, renewal, payment, compromise, discharge or release thereof, in
whole or in part, or for any modification of the terms thereof or of any
agreement between the Beneficiary and Counterparty or any such other party or
person, without in any way impairing or affecting this Guaranty. The Guarantor
agrees that the Beneficiary may resort to the Guarantor for payment of any of
the Obligations, whether or not the Beneficiary shall have resorted to any
collateral security, or shall have proceeded against any other obligor
principally or secondarily obligated with respect to any of the Obligations.
 
[***] Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.

39

--------------------------------------------------------------------------------

CONFIDENTIAL FINAL EXECUTION DOCUMENT
 
Expenses. The Guarantor agrees to pay on demand all out-of-pocket expenses
(including without limitation the reasonable fees and disbursements of
Beneficiary’s counsel) incurred in the enforcement or protection of the rights
of the Beneficiary hereunder; provided, that the Guarantor shall not be liable
for any expenses of the Beneficiary if no payment under this Guaranty is due.
 
Subrogation. The Guarantor will not exercise any rights that it may acquire by
way of subrogation until all Obligations to the Beneficiary shall have been paid
in full. If any amount shall be paid to the Guarantor in violation of the
preceding sentence, such amount shall be held for the benefit of the Beneficiary
and shall forthwith be paid to the Beneficiary to be credited and applied to the
Obligations, whether matured or unmatured. Subject to the foregoing, upon
payment of all the Obligations, the Guarantor shall be subrogated to the rights
of the Beneficiary against Counterparty and the Beneficiary agrees to take at
the Guarantor’s expense such steps as the Guarantor may reasonably request to
implement such subrogation.

 
Cumulative Rights. No failure on the part of the Beneficiary to exercise, and no
delay in exercising, any right, remedy or power hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise by the Beneficiary of
any right, remedy or power hereunder preclude any other or future exercise of
any right, remedy or power. Each and every right, remedy and power hereby
granted to the Beneficiary or allowed it by law or other agreement shall be
cumulative and not exclusive of any other, and may be exercised by the
Beneficiary from time to time.
 
Representations and Warranties.
 
The Guarantor is a corporation duly existing under the laws of the State of
Delaware.

 
[***] Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.

2

--------------------------------------------------------------------------------

CONFIDENTIAL FINAL EXECUTION DOCUMENT
 
The execution, delivery and performance of this Guaranty have been duly
authorized by all necessary corporate action and do not conflict with any
provision of law, any regulation, or the Guarantor’s charter or by-laws, or any
agreement binding upon it.
 
No consent, approval and authorization of, registration with, or declaration to
any governmental authority are required in connection with the execution,
delivery and performance of this Guaranty.
 
This Guaranty constitutes the legal, valid and binding obligation of the
Guarantor, enforceable against the Guarantor in accordance with its terms,
subject as to enforcement to bankruptcy, insolvency, reorganization and other
laws of general applicability relating to or affecting creditors’ rights and to
general equity principles.
 
Continuing Guaranty. The Guaranty shall remain in full force and effect and be
binding upon the Guarantor and its successors and permitted assigns, and inure
to the benefit of the Beneficiary and its successors and permitted assigns,
until all of the Obligations have been satisfied in full. In the event that any
payment by Counterparty in respect of any Obligations is rescinded or must
otherwise be returned for any reason whatsoever, the Guarantor shall remain
liable hereunder in respect of such Obligations as if such payment had not been
made.
 
Notices. All notices in connection with this Guaranty shall be deemed effective,
if in writing and delivered in person or by courier, on the date delivered to
the following address (or such other address that the Guarantor shall notify the
Beneficiary of in writing):
 


 
GUARANTOR
 
26 Broadway, Suite 960
 
New York, New York 10004
 
 
Attention: Denis Gagnon
 
With a copy to:
 
Dean M. Colucci
 
[***] Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.

3

--------------------------------------------------------------------------------

CONFIDENTIAL FINAL EXECUTION DOCUMENT
 
DLA Piper LLP
 
1251 Avenue of the Americas
 
New York, NY 10020
 


 
Governing Law. The Guaranty shall be governed by, and construed in accordance
with, the laws of the State of New York, without reference to choice of law
doctrine.
 
IN WITNESS WHEREOF, this Guaranty has been duly executed and delivered by the
Guarantor to the Beneficiary as of the date first above written.
 
 

        GUARANTOR  
   
   
    By:   /s/Denis Gagnon  

--------------------------------------------------------------------------------

Name: Denis Gagnon   Title: Chief Financial Officer


 
 
 
 
[***] Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.

4

--------------------------------------------------------------------------------

CONFIDENTIAL FINAL EXECUTION DOCUMENT